In the

        United States Court of Appeals
                            For the Seventh Circuit
                                  ____________________ 
No. 17‐1659 
RICHARD D. DOERMER, 
                                                          Plaintiff‐Appellant, 

                                                    v. 

OXFORD FINANCIAL GROUP, LTD., 
                                                          Defendant‐Appellee. 
                                  ____________________ 

               Appeal from the United States District Court for the 
                 Northern District of Illinois, Eastern Division. 
                  No. 16 CV 8248 — Manish S. Shah, Judge. 
                                  ____________________ 

     ARGUED NOVEMBER 29, 2017 — DECIDED MARCH 7, 2018 
                 ____________________ 

      Before WOOD, Chief Judge, and KANNE, Circuit Judge.1  
    WOOD, Chief Judge. Family disputes over who owns what 
are depressingly common—indeed, they are the stuff of the 
legal practice of many an estate lawyer. Richard Doermer and 
his sister, Kathryn Doermer Callen, are living examples of this 
                                                 
      1 Circuit Judge Ripple recused himself after oral argument and did not 

participate  in  the  decision  of  this  case,  which  is  being  resolved  by  a 
quorum of the panel under 28 U.S.C. § 46(d). 
2                                                         No. 17‐1659 

phenomenon. The two siblings have spent the better part of 
the  past  decade  embroiled  in  legal  disputes  about  how  to 
manage  their  family’s  fortune.  A  little  over  a  year  ago, 
Richard and Kathryn appeared before this court after Richard 
sued his sister and his nephew on behalf of a family nonprofit 
foundation  over  which  Richard  sought  greater  control. 
Doermer v. Callen, 847 F.3d 522 (7th Cir. 2017). We affirmed the 
district court’s dismissal of that action because Richard lacked 
capacity to bring a derivative action under Indiana law.  
    Now Richard has returned. This time his suit is about the 
family trust, not the family foundation. And rather than suing 
his  sister  directly,  Richard  has  targeted  his  sister’s  financial 
advisor, Oxford Financial Group. He alleges that Oxford gave 
Kathryn  negligent  advice,  which  caused  her  to  mismanage 
the trust. Richard further seeks to compel Kathryn to join the 
suit challenging her own financial decisions, by purporting to 
name her an “involuntary plaintiff” in the matter.  
   We need not wade into the dispute over the soundness of 
Oxford’s financial advice or Kathryn’s ultimate trust‐manage‐
ment decisions, because Richard, once again, lacks capacity to 
pursue this suit under state law and thus fails to state a claim 
on which relief can be granted.   
                                   I                                     
    Richard, who is a citizen of Illinois, and Kathryn, who is a 
citizen  of  Indiana,  are  the  only  children  of  Richard  T.  and 
Mary  Louise  Doermer.  They  are  also  the  beneficiaries  of  a 
multi‐million dollar trust that their now‐deceased parents es‐
tablished for their children and grandchildren. The trust has 
three trustees: Richard, Kathryn, and a corporate trustee (cur‐
rently Bankers Trust). When their father passed away in 2010, 
No. 17‐1659                                                         3

Richard and Kathryn fell into “irreconcilable” disputes about 
how to manage the trust and invest its assets. About a year 
later, Kathryn hired Oxford, an Indiana corporation, to advise 
her about how to handle the trust and resolve the feud with 
her brother. The trust paid Oxford’s fees.  
    In March 2012, Oxford advised Kathryn that the best solu‐
tion to her dispute with her brother was to divide the trust in 
two, creating one trust for Kathryn and her children, and an‐
other for Richard and his. Richard eagerly accepted this pro‐
posal. As part of the proposal, Kathryn and Richard agreed to 
move the situs of the trust from Indiana to South Dakota, pre‐
sumably to take advantage of South Dakota’s more favorable 
laws.  
    The siblings spent the next several months haggling over 
the finer details of asset division. Ultimately, they could not 
agree  on  the  terms  of  a  petition  to  divide  the  trust.  When 
Kathryn refused to sign Richard’s proposed agreement in the 
fall of 2012, he petitioned a South Dakota state court to order 
that the trust be split in half. The court did not grant his re‐
quest, and the trust remains intact to this day. 
    Richard complains that he has “suffered great losses from 
disbursements  and  benefits  that  he  and  his  family  lineage 
would have been entitled to receive” had he been allowed to 
pursue  his  high‐risk,  high‐reward  investment  strategy  in 
2012. Richard alleges that the reason his sister refused to sign 
the trust‐division agreement is because she received negligent 
advice  from  Oxford.  If  Oxford  had  not  given  Kathryn  poor 
financial  advice,  he  asserts,  she  would  have  accepted  his 
proposed  agreement  and,  as  a  result,  the  trust  (or,  rather, 
Richard’s half of the trust) would have earned an additional 




                                                                      
4                                                          No. 17‐1659 

$2 million in “reasonable investment opportunities during a 
Bull Market.”  
    In July 2016, Richard sued Oxford in Illinois state court on 
behalf of the trust; he alleged that he was suing in his capacity 
as both a beneficiary of the trust and a co‐trustee. His com‐
plaint sets forth two counts: (1) “breach of fiduciary duty and 
negligence,”  and  (2)  “gross  negligence  and  wilful  [sic]  and 
wanton misconduct.” The complaint identifies Kathryn as an 
“involuntary plaintiff.” Aside from sending Kathryn a letter, 
in which a copy of the complaint and a request that she join 
as a plaintiff was enclosed, however, Richard took no steps to 
bring her into the litigation. Oxford was properly served.  
    Oxford removed the case to federal court on the basis of 
diversity  jurisdiction  and  then  promptly  moved  to  dismiss 
Richard’s  complaint  under  Federal  Rule  of  Civil  Procedure 
12(b)(1). It argued that Richard lacks capacity to bring suit on 
behalf of the trust under state law. The district court handled 
Oxford’s  motion  to  dismiss  under  Rule  12(b)(6)  rather  than 
12(b)(1), correctly explaining that capacity problems implicate 
a plaintiff’s ability to state a claim, not the district court’s sub‐
ject‐matter  jurisdiction.  Korte  v.  Sebelius,  735  F.3d  654,  668 
(7th Cir. 2013); see also Meyers v. Oneida Tribe of Indians of Wis‐
consin, 836 F.3d 818, 820 (7th Cir. 2016) (“[W]hen appropriate, 
a  court  may  treat  a  motion  filed  under  Rule  12(b)(1)  as  if  it 
were a Rule 12(b)(6) motion.”).  
    Before turning to the merits of the capacity issue, the dis‐
trict court noted that there was a dispute about which state’s 
law should control. Oxford argued that the trust agreement’s 
choice‐of‐law clause required the court to apply South Dakota 
law, while Richard pushed for Illinois law, the law of the fo‐
No. 17‐1659                                                            5

rum state. Applying Illinois choice‐of‐law principles, the dis‐
trict  court  decided  that  South  Dakota  substantive  law  gov‐
erned,  since  South  Dakota  is  the  situs  of  the  trust.  It  noted, 
however,  that  the  outcome  would  be  the  same  no  matter 
which of those two state laws applied, because there were no 
significant differences between them.  
    The  district  court  then  granted  Oxford’s  motion  to  dis‐
miss. It held that Richard could not sue Oxford in his capacity 
as trust beneficiary, because state law prohibits a trust benefi‐
ciary from suing a third party on behalf of a trust (absent spe‐
cial  circumstances  that  Richard  did  not  allege).  The  district 
court also found that Richard could not sue Oxford in his ca‐
pacity  as  co‐trustee,  because  both  state  law  and  the  trust 
agreement require a majority of trustees to consent to such a 
suit and that consent was missing. Richard now appeals, and 
we affirm.  
                                   II        
    Richard’s  first  assault  on  the  judgment  is  one  we  must 
entertain: he says that the district court lacked subject‐matter 
jurisdiction.  Because  this  case  arises  under  state  law,  the 
district court had jurisdiction only if every plaintiff is diverse 
from  every  defendant.  28  U.S.C.  § 1332(a).  Richard  asserts 
that  Kathryn  is  an  “involuntary  plaintiff”  whose  presence 
destroys  diversity  jurisdiction  because  she,  like  defendant 
Oxford, is a citizen of Indiana. He is wrong.  
    We note at the outset that joinder of parties is a procedural 
matter that is governed by federal law in federal courts, and 
there is nothing in the Federal Rules of Civil Procedure that 
permits a plaintiff unilaterally to force another party to join 
his lawsuit as an involuntary plaintiff. It is possible to name a 




                                                                          
6                                                        No. 17‐1659 

person  as  a  defendant,  serve  that  person  with  process,  and 
then ask the court to realign the parties, but that is not what 
Richard did. It is also possible for a district court to compel 
the joinder of a party under Federal Rule of Civil Procedure 
19(a), but Richard did not ask the district court to do that, ei‐
ther.  Even  if  he  had,  the  district  court  would  have  turned 
down  the  request.  Nothing  in  the  record  suggests  that 
Kathryn is a party who should be joined if feasible within the 
meaning of Rule 19. See Thomas v. United States, 189 F.3d 662, 
667  (7th  Cir.  1999)  (explaining  the  standards  used  to  deter‐
mine whether a person fits the Rule 19 profile). Moreover, not 
even Rule 19 requires the addition of a person who would de‐
stroy subject‐matter jurisdiction. To the contrary, Rule 19(b) 
calls on the district court to decide whether the case can go 
forward without that person and offers a number of adjust‐
ments that may be (and often are) possible.  
    To the extent that Richard’s argument involves a capacity 
issue  rather  than  a  question  of  party  joinder,  we  note  that 
there is no such thing as an “involuntary plaintiff” in the fo‐
rum state, Illinois. If an Illinois plaintiff wants to force another 
person to participate in his lawsuit, he must join that person 
as a defendant, even if her interests are materially identical to 
his  own.  735  ILCS  5/2‐404;  Whitney  v.  Mayo,  15  Ill.  251,  255 
(1853). South Dakota law is the same. Like the federal system, 
South Dakota allows a person to be joined as an involuntary 
plaintiff  only  when  that  person’s  presence  is  essential  for 
proper adjudication of the case. Busselman v. Egge, 2015 S.D. 
38, ¶ 6 (2015); SDCL § 15‐6‐19(a).  
    In the face of this adverse authority, Richard contends that 
a  century‐old  Supreme  Court  decision,  Independent  Wireless 
No. 17‐1659                                                              7

Telephone Co. v. Radio Corp. of America, 269 U.S. 459 (1926), re‐
quires us to recognize an involuntary‐plaintiff proceeding in 
his  case.  Again,  he  is  mistaken.  In  Independent  Wireless,  the 
Court allowed a patent holder to be joined involuntarily as a 
plaintiff in an equitable suit brought by the patent’s exclusive 
licensee, on the ground that “both the owner and the exclu‐
sive licensee are generally necessary parties in the [patent in‐
fringement] action in equity.” Id. at 466. But the 1966 amend‐
ments  to  Federal  Rule  of  Civil  Procedure  19  abrogated  this 
holding by altering the criteria for when a  person “must be 
joined as a party,” and spelling out the consequences that fol‐
low  if  joinder  is  not  feasible.  Other  reasons  also  undermine 
the relevance of Independent Wireless. Richard’s suit is not eq‐
uitable in nature and does not involve either federal law (let 
alone the idiosyncrasies of patent law) or failure to join a crit‐
ical party. His case is simply a state‐law suit seeking money 
damages. Neither the Supreme Court nor any court of which 
we are aware has suggested that a federal court must allow a 
non‐party  to  be  forced  to  join  as  a  plaintiff  in  a  suit  arising 
under state law.  
    Richard’s alternative theory for the lack of diversity juris‐
diction is that the trust itself is the “real party in interest,” and 
that the trust takes the citizenship of all its trustees (including 
Kathryn). The fatal problem with this theory is that traditional 
trusts such as the one at issue here—as opposed to so‐called 
“business  trusts,”  which  are  a  newer  invention—were  not 
considered distinct legal entities at common law, and hence 
cannot  sue  or  be  sued  in  their  own  name.  Americold  Realty 
Trust  v.  Conagra  Foods,  136  S.  Ct.  1012,  1016  (2016).  Instead, 
legal proceedings involving these trusts must be “brought by 
or  against  the  trustees  in  their  own  name[s].”  Id.  (emphasis 
added).  As  the  Supreme  Court  repeatedly  has  explained, 




                                                                            
8                                                        No. 17‐1659 

when a trustee of a traditional trust “files a lawsuit or is sued 
in her own name, her citizenship is all that matters for diver‐
sity purposes.” Id. (citing Navarro Savings Ass’n v. Lee, 446 U.S. 
458, 462–66 (1980)). Thus, we may look only to Richard’s citi‐
zenship, not the citizenship of his co‐trustees. Because plain‐
tiff  Richard  and  defendant  Oxford  are  citizens  of  different 
states, the district court’s diversity jurisdiction was secure.  
    The last possible bar to this court’s review on the merits is 
appellate  jurisdiction.  With  exceptions  not  pertinent  to  this 
case, we may exercise appellate review only over “final deci‐
sions  of  the  district  courts  of  the  United  States.”  28  U.S.C. 
§ 1291.  Although  the  parties  overlooked  this  issue  in  their 
briefs, finality was in doubt because the district’s order dis‐
missing  Richard’s  complaint  was  “without  prejudice.”  “We 
have gone so far as to say that dismissals without prejudice 
are canonically non‐final.” Doss v. Clearwater Title Co., 551 F.3d 
634, 639 (7th Cir. 2008) (quotation marks omitted). When we 
questioned Richard’s counsel about this problem at oral argu‐
ment, he stipulated that Richard will not refile or attempt to 
amend his complaint (or take any other such action in the dis‐
trict court). That stipulation lifts any cloud that existed on our 
appellate jurisdiction. Cf. India Breweries, Inc. v. Miller Brewing 
Co., 612 F.3d 651, 657 (7th Cir. 2010) (a party can satisfy section 
1291’s finality requirement by “unequivocally” stipulating to 
dismissal with prejudice). We may thus move on to the capac‐
ity issue.  
                                  III 
   Federal  Rule  of  Civil  Procedure  17(b)(3)  explains  that  a 
plaintiff’s capacity to sue on behalf of a trust is “determined 
… by the law of the state where the [federal district] court is 
located.” Here, that state is Illinois, and so we apply Illinois 
No. 17‐1659                                                           9

law. (It is true, as Oxford argues, that an Illinois court might 
invoke  choice‐of‐law  principles  to  apply  South  Dakota 
substantive  law  if  there  were  outcome‐determinative 
differences  between  the  laws  of  the  two  jurisdictions.  See 
Townsend v. Sears, 227 Ill. 2d 147, 155 (2007). But there is no 
indication of any such difference in this case. Both Illinois and 
South  Dakota  follow  the  Restatement  of  Trusts,  and  we  are 
aware of no conflict between the court decisions or statutes in 
the two states when it comes to capacity‐to‐sue questions.)  
    Illinois law bars Richard from suing Oxford in his capacity 
as  a  trustee  without  the  consent  of  at  least  one  of  his  co‐
trustees—consent  that  he  has  not  obtained.  760  ILCS  5/10 
(requiring consent of a majority of trustees to act on behalf of 
a trust); Madden v. Univ. Club of Evanston, 97 Ill. App. 3d 330, 
332  (1981)  (“[A]  co‐trustee  cannot  exercise  a  joint  power 
individually.”).  The  requirement  for  majority  agreement 
whenever a trustee acts on behalf of a trust is also codified in 
Article VIII, § 8‐C(25)(e) of the written trust agreement. 
    Given  that  Richard  cannot  sue  Oxford  on  behalf  of  the 
trust  in  his  capacity  as  a  co‐trustee,  the  only  way  he  might 
have capacity to bring suit is through his status as a trust ben‐
eficiary.  In  general,  a  trust  beneficiary  may  not  sue  a  third 
party on behalf of the trust. American Law Institute, Restate‐
ment  (Third)  of  Trusts  § 107  (2012).  Some  jurisdictions,  in‐
cluding  Illinois,  recognize  an  exception  to  this  rule  in  cases 
where  the  trustee  could  maintain  an  action  against  a  third 
party  but  improperly  refuses  to  bring  suit.  See  id.,  § 107 
cmt. c(2). In re Estate of Zivin, 2015 IL App (1st) 150606, ¶ 16 
(2015). Nevertheless, a “trustee’s refusal to pursue a claim on 
behalf of a trust is ‘improper’ only where it was a breach of 
the trustee’s  fiduciary duties not to pursue the claim.”  In  re 




                                                                        
10                                                           No. 17‐1659 

Estate of Brantman, 2011 IL App (2d) 101137‐U, ¶ 32 (citing Ax‐
elrod  v.  Giambalvo,  129  Ill.  App.  3d  512,  519  (1984));  see  also 
Zivin, 2015 IL App (1st) at ¶ 26.  
    Richard  has  not  alleged  any  facts  suggesting  that  either 
Kathryn or the corporate trustee breached a fiduciary obliga‐
tion to the trust by not joining his suit against Oxford. In fact, 
as  the  district  court  explained  in  its  final  opinion,  Richard 
never addressed his beneficiary status at all in the proceed‐
ings below, even after Oxford raised the issue as an affirma‐
tive defense. Even  if  we thought that Richard  could  qualify 
for an exception to the general rule that beneficiaries cannot 
sue third parties on behalf of a trust (and we do not), his fail‐
ure to address his beneficiary status before the district court 
results  in  waiver.  Anderson  v.  Donahoe,  699  F.3d  989,  997 
(7th Cir. 2012).  
                                                    IV            
    Because Richard has not alleged facts that would enable 
him to sue a third‐party on behalf of the trust, he has failed to 
state a plausible claim for relief. Although we lack the power 
to prevent the Doermer family from acting out a real‐life ver‐
sion of Jarndyce v. Jarndyce,2 we agree with the district court 
that the present action should go no further. The decision of 
the district court is AFFIRMED.    




                                                 
      2 See generally Charles Dickens, Bleak House (Bradbury & Evans, 1853) 

(“[T]he whole estate is found to have been absorbed in costs[!]”).